Citation Nr: 0201001	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  96-15 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to March 19, 1987, for 
the assignment of a 30 percent evaluation for service-
connected bilateral defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to October 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1988 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which assigned a 30 percent rating for bilateral 
defective hearing, effective March 19, 1987.  A notice of 
disagreement as to the effective date was received in 
February 1989.  A March 1990 Board decision (on an unrelated 
issue) noted that a statement of the case had not been issued 
on the effective date claim.  The lack of a statement of the 
case was again noted by the Board in a May 2000 decision 
(also on unrelated issues) and the matter was remanded to the 
RO for issuance of a statement of the case.  A statement of 
the case was subsequently issued in June 2000, and a written 
statement received in August 2000 was as a substantive 
appeal.  

The Board acknowledges certain contentions and argument 
offered at a July 2001 Board hearing in Washington, D.C. 
pertinent to the proper effective date for the original grant 
of service connection for hearing loss as well as in 
connection with other issues addressed in the May 2000 Board 
decision.  However, none of these matters are in appellate 
status.  However, in view of the July 2001 testimony and 
argument presented at that time by the veteran's 
representative, the Board hereby refers these matters raised 
at the July 2001 Board hearing to the RO for clarification as 
to any new issues which the veteran may be attempting to 
raise and any necessary action.  

Also discussed generally at the July 2001 Board hearing was 
the possibility of challenges to prior Board decisions on the 
grounds of clear and unmistakable error.  With regard to any 
clear and unmistakable error challenge to prior Board 
decisions which the veteran and his representative may be 
contemplating, the Board hereby directs their attention to 
the provisions of 38 C.F.R. §§ 20.1400-1411 (2001). 


FINDINGS OF FACT

1.  Service connection for bilateral defective hearing was 
established by rating decision in July 1984, and a 
noncompensable rating was assigned, effective from February 
15, 1984.  

2.  In an October 1985 decision, the Board denied an appeal 
on the issue of entitlement to a compensable evaluation for 
bilateral defective hearing.

3.  On May 20, 1987, the veteran's claim for an increased 
evaluation of his service-connected bilateral defective 
hearing was received.

4.  It was not factually ascertainable prior to March 19, 
1987, that an increase in the veteran's hearing loss 
disability had occurred to warrant assignment of a 30 percent 
rating.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
March 19, 1987, for the assignment of a 30 percent evaluation 
for bilateral defective hearing have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.114, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records.  The veteran was also afforded a Board hearing in 
July 2001.  No additional available evidence pertinent to the 
question of the level of severity of the veteran's hearing 
loss during the period covered by this appeal has been 
identified by the veteran.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

Review of the claims folder reflects that service connection 
for bilateral defective hearing was established by rating 
decision in July 1984.  A noncompensable rating was assigned, 
effective from February 15, 1984.  The veteran subsequently 
appealed the assigned disability rating and, in an October 
1985 decision, the Board denied entitlement to a compensable 
rating.  The Board's October 1985 decision is final.  38 
U.S.C.A. §§ 7103(a), 7104(a).  The RO subsequently increased 
the disability rating to 10 percent and then to 30 percent, 
effective March 19, 1987.  The veteran has appealed from the 
assignment of that effective date.  At the July 2001 Board 
hearing, the veteran offered contentions to the effect that 
he has suffered hearing loss since his discharge from 
service.  However, in view of the fact that the final Board 
decision of October 1985 denied entitlement to a compensable 
rating, principles of finality do not permit the Board to 
revisit the question of the proper rating for the period of 
time covered by the October 1985 Board decision. 

The applicable law and regulations governing effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110, 38 C.F.R. § 3.400.  However, in cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 129, 
134-135 (1992).

The record reflects the RO received a claim for an increased 
evaluation for service-connected bilateral defective hearing 
on May 20, 1987.  Treatment records and mental examination 
reports dated in 1985 reflect treatment for a psychiatric 
condition and note bilateral hearing loss under Axis III, but 
do not provide any audiometric test results, details or 
comments as to the degree of hearing loss.  A VA general 
examination dated in December 1985 reflects the veteran's ear 
canals were partially occluded with cerumen, but documents no 
findings of hearing loss.  A neurology consultation noted 
possible sensorineural hearing loss.  Although this evidence 
does demonstrate the veteran suffered from hearing loss, it 
does not show that the veteran was entitled to a 30 percent 
evaluation for his hearing loss under the applicable rating 
criteria.  The veteran was admitted to a VA hospital on March 
19, 1987, in connection with various disorders.  The VA 
discharge summary from that admission indicates that the 
veteran was a candidate for hearing aids.  Subsequent VA 
audiometric examination showed that the criteria for a 30 
percent rating were met.  Because hearing tests were 
recommended during the VA hospitalization which began March 
19, 1987, and because subsequent audiometric tests showed 
that the criteria for a 30 percent rating had been met, the 
RO has selected March 19, 1987 (the date of hospital 
admission) as the earliest date on which it was factually 
ascertainable that an increase in hearing acuity had occurred 
to warrant assignment of a 30 percent rating.  The Board need 
not consider whether it was factually ascertainable as of 
that date that the criteria for a 30 percent rating had been 
met.  The only question is whether the evidence shows that is 
was factually ascertainable prior to March 19, 1987, that a 
decrease in hearing acuity had occurred to meet the criteria 
for a 30 percent rating.  After reviewing the evidence of 
record, the Board is unable to find any earlier evidence 
which shows that the criteria for a 30 percent rating were 
met.  Evidence during the few years prior to that date 
include references to hearing loss, but there was no 
persuasive evidence that showed that there was hearing loss 
to warrant a 30 percent rating.  

The veteran's representative has also alleged entitlement to 
an earlier effective date for the assignment of a 30 percent 
evaluation for bilateral hearing loss on the basis of a 
liberalizing change in the law in 1987.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such an award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law or VA issue which became 
effective on or after the date of its enactment or issuance, 
in order for a claimant to be eligible for a retroactive 
payment under the provisions of this paragraph, the evidence 
must show that the claimant met all eligibility criteria for 
the liberalizing benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of the claim 
or administrative determination of entitlement.  38 C.F.R. 
§ 3.114(a).  If a claimant requests review of his claim 
within one year from the effective date of a liberalizing 
regulation, benefits may be authorized from the effective 
date of the liberalizing provisions.  See 38 C.F.R. 
§ 3.114(a)(1).  

The regulations governing the rating criteria for hearing 
loss were amended effective December 18, 1987.  See 52 Fed. 
Reg. 44119 (November 18, 1987).  The record reflects that in 
a July 1988 rating decision, the RO assigned a 10 percent 
evaluation for bilateral hearing loss under the revised 
criteria, effective from December 18, 1987, the date of the 
liberalizing law.  In a November 1988 rating decision, the RO 
assigned a 30 percent evaluation for bilateral hearing loss 
effective from March 19, 1987, under the old criteria.  The 
veteran in this action is seeking entitlement to an effective 
date prior to March 19, 1987.  As previously noted, under 
38 C.F.R. § 3.114, an increase under the liberalizing law may 
not be awarded prior to the effective date of that 
liberalizing law, which in this case is December 18, 1987.  
Thus, an effective date prior to March 19, 1987, for the 
assignment of a 30 percent evaluation for bilateral hearing 
loss cannot be awarded on the basis of the liberalizing law.  

In sum, the preponderance of the evidence is against 
entitlement to an effective date prior to March 19, 1987, for 
the assignment of a 30 percent evaluation for bilateral 
defective hearing.  It follows that the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

